NOB HILL PAVILION INC., a Florida corporation, Appellant,
v.
SANDY R. LEVY and SANDRA LEVY, Appellees.
No. 4D08-828.
District Court of Appeal of Florida, Fourth District.
February 18, 2009.
Nancy Little Hoffman of Nancy Little Hoffmann, P.A., Fort Lauderdale and Philip M. Warren of Philip M. Warren, P.A., Pompano Beach for appellant.
David W. Black and Marc A. Silverman of Frank, Weinberg & Black, P.L., Plantation for appellees.
PER CURIAM.
Affirmed.
Gross, C.J., Farmer, J., and Maass, Elizabeth T., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.